I am of the opinion that the petition set forth a cause of action against the executor and his bondsman. While it is true that as a general rule the estate of a decedent is not liable for tortious acts committed by an administrator or executor in the course of the administration of the estate, the very statement that the principle is true as a general rule implies that there are exceptions. One exception is that the estate is liable if the representative commits a tort in the performance of an act authorized by law, which results in benefit to the estate. Miller v. Smythe, 92 Ga. 154
(18 S.E. 46); Dobbs v. Noble, 55 Ga. App. 202 (189 S.E. 694);First National Bank  Trust Co. v. Hirschfeld, 178 Ga. 581
(173 S.E. 663); Carr v. Tate, 107 Ga. 237 *Page 828 
(33 S.E. 47). All of the cases cited in the majority opinion, except the last one, show on their faces that they were based on acts which the representative was without authority to perform, or acts which did not benefit the estate. In the present case the executor had authority to sell the land, and its sale enriched the estate.